Citation Nr: 1423847	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for aortic stenosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Veteran, who is the appellant, served on active duty from June 1954 to February 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2010 the Board denied the claim for service connection for aortic stenosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011 in an order, the Court granted a joint motion of the parties for vacatur and remand of the case to the Board in accordance with the motion-to request service personnel records.  In January 2012 the Board remanded the case for further development in accordance with the Court's order.  

In November 2012, the Board remanded the case to afford the Veteran a hearing.  In February 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In March 2013 the Board remanded the case for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in December 2013 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the etiology of the aortic stenosis.  



The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  The Veteran's representative submitted additional argument. 


FINDING OF FACT

Aortic stenosis, a valvular heart disease, was not affirmatively shown to have had onset during service; valvular heart disease was not manifested to a compensable degree within one year from the date of separation from service; and aortic stenosis first shown after service beyond the one year presumptive period as a chronic disease, is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

The criteria for service connection for aortic stenosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in April 2008.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on her behalf.   

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The service treatment records are missing and are considered destroyed and unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In April 2008, the RO asked the Veteran to provide any service medical records, post-service medical records, or other information to support his claim.  In July 2008, the Veteran submitted three lay statements. 

The RO has obtained the VA and private medical records.   

In December 2013 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA medical opinion was based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the VHA opinion is adequate to decide the claim.

VA need not obtain an examination as the evidentiary record shows that the aortic stenosis was first shown 49 years after service, and there is no evidence that aortic stenosis is otherwise associated with an established event, injury, or disease in service or manifested during the presumptive period for a chronic disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as endocarditis (valvular heart disease), cardiovascular-renal disease to include organic heart disease, or myocarditis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The Veteran's service treatment records are not available and were probably destroyed in a fire in 1973 at the National Personnel Records Center.

When service records are unavailable, through no fault of the Veteran, VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the- doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  





The absence of the service treatment records does not remove the need for evidence of a medical nexus linking aortic stenosis to service.  

After service, private medical records show that in October 2001 an echocardiogram showed left ventricular hypertrophy with borderline normal left ventricular systolic function, mild left atrial enlargement, a normal right heart size, a normal aortic valve, but the mitral valve was not well seen, a mild tricuspid regurgitation, normal pulmonary pressure, and no pericardial effusion. 

In March 2005, private medical records show that aortic valve disease by echocardiogram was diagnosed.  In July 2006, the Veteran gave a history of a heart murmur all his life, but not of rheumatic fever.  In August 2006, the Veteran had an aortic valve replacement.

In July 2008, there are three lay statements to the effect that after service the Veteran was denied employment due to a heart murmur, that the Veteran was rejected from the "Active Reserve" due to a heart murmur, and that the Veteran learned he had a heart murmur at discharge from service.  

In statements in October 2009, the Veteran stated that at discharge from service he was told he had a heart murmur, and he was subsequently rejected for the Army Reserve.  In a private medical record in 2009 it was noted that the Veteran felt that his heart murmur was caused by proximity to nuclear testing in service. 

In December 2013, the Board obtained an opinion from a VHA expert, a physician, who is Board certified in Internal Medicine and Cardiovascular Diseases.

In the VHA opinion, after review of the Veteran's file and medical literature, the VHA expert expressed the opinion that it was less likely than not (probability of less than 50 percent) that a heart murmur in 1956 was a manifestation of aortic stenosis first documented after service in 2005.



The VHA expert explained that obstruction to the left ventricular outflow may occur at the level of the aortic valve (valvular aortic stenosis), above the valve (supravalvular stenosis), below the valve (discrete subvalvular stenosis), or due to dynamic obstruction from hypertrophic cardiomyopathy.

The VHA expert noted that valvular aortic stenosis is the most common cardiac valve lesion in the United States, and it has three principal causes: 

(1)  Congenital bicuspid valve with superimposed calcification.
(2)  Calcification of a normal trileaflet valve.
(3)  Rheumatic valvular heart disease.

The VHA expert stated that based on the Veteran's operative report the Veteran had valvular stenosis of a trileaflet aortic valve and no congenital or rheumatic abnormality.

The VHA expert stated that patients with trileaflet aortic valve typically manifest symptoms in the eighth decade of life, which was the case with the Veteran.  The VHA expert stated that in the absence of a congenitally deformity or rheumatic valve, there was no data to support the onset of stenosis of a trileaflet valve in the third decade of life.

Analysis 

The Veteran asserts that aortic stenosis was first manifested by a heart murmur in 1956 in service.  

The Veteran is competent to state that in service he was told he had a heart murmur, which is in the realm of the Veteran's personal experience, and his statements and testimony as to having a heart murmur are credible.  




See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Although the service records are unavailable, the Veteran is competent to describe a heart murmur and as a heart murmur may be indicative of, but not dispositive of aortic stenosis, the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

Aortic stenosis, a form of valvular heart disease, is recognized as "chronic" disease under 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection, creating a presumption of service connection for a chronic disease manifesting during service and then again at any later date, is available only for a chronic disease enumerated in 38 C.F.R. § 3.309(a), the only regulation listing named chronic diseases.).

While a heart murmur is capable of lay observation, the presence of aortic stenosis is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience. 38 C.F.R. § 3.159. 

Also aortic stenosis is not the type of condition under case law that has been found to be capable of lay observation.  




See Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, aortic stenosis is an internal disease processes and more analogous to a disease such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, aortic stenosis is not the type of condition under case law that has been found to be capable of lay observation.

As aortic stenosis is not capable of lay observation, aortic stenosis is not simple medical condition. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose aortic stenosis on the basis of a heart murmur.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of aortic stenosis, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of aortic stenosis in service as evidence by a heart murmur is not competent evidence and the Veteran's lay evidence cannot be considered as evidence favorable to claim based on chronicity.




Service connection can be established by continuity of symptomatology. Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the postservice symptomatology.  Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology). 

Although a heart murmur may be indicative of aortic stenosis, the heart murmur itself is not dispositive.  To the extent the Veteran asserts that he has had a heart murmur since service, the assertion is competent evidence of postservice continuity of symptomatology.

As for evidence of a nexus between aortic stenosis and the postservice symptomatology, the Veteran's assertion is an inference based on facts and it is an opinion rather than a statement of fact. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As previously explained, aortic stenosis is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between aortic stenosis and the continuity of symptoms the Veteran avers. 







For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between aortic stenosis and the postservice symptomatology. Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

As previously explained, the Veteran's lay statements and testimony is not competent evidence of either the identification or diagnosis of aortic stenosis or a causal relationship between an aortic stenosis and a heart murmur. 

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the record shows that no medical professional identified aortic stenosis before 2005, which is almost 50 years after service separation in 1956 and well beyond than one year presumptive period for aortic stenosis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 











As for the Veteran describing symptoms that later support a diagnosis by a medical professional, there is no medical evidence that relates aortic stenosis to a heart murmur or injury or disease or event in service.  

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the opinion of the VHA expert.  After review of the Veteran's file and medical literature, the VHA expert expressed the opinion that it was less likely than not (probability of less than 50 percent) that a heart murmur in 1956 was a manifestation of aortic stenosis first documented after service in 2005.

The VHA expert explained that based on the Veteran's operative report the Veteran had valvular stenosis of a trileaflet aortic valve and not a congenital or rheumatic abnormality.  The VHA expert stated that patients with trileaflet aortic valve typically manifest symptoms in the eighth decade of life, which was the case with the Veteran.  The VHA expert stated that in the absence of a congenital deformity or rheumatic valve, there was no data to support the onset of stenosis of a trileaflet valve in the third decade of life. 

As the VHA opinion was based on a review of the Veteran's history, a review of the medical literature, and the VHA physician's expertise in the fields of Internal Medicine and Cardiovascular Diseases, the Board concludes that VHA expert applied valid medical analysis to the significant facts in order to reach the conclusion submitted in the opinion.  And the opinion of the VHA expert constitutes competent and persuasive medical evidence which opposes rather than supports the claim.  









As there is no medical evidence favorable to the claim to weigh against the opinion of the VHA expert, the preponderance of the medical evidence is against the claim on the material issue of fact, namely, a nexus to service, considering the heightened obligation to consider carefully the benefit-of-the-doubt standard of proof.  38 U.S.C.A. § 5107(b); O'Hare, at 367.


ORDER

Service connection for aortic stenosis is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


